     Case: 1:20-cv-03082 Document #: 53 Filed: 07/21/21 Page 1 of 1 PageID #:380

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

D.A., et al.
                                           Plaintiff,
v.                                                        Case No.: 1:20−cv−03082
                                                          Honorable Martha M. Pacold
United States of America, The, et al.
                                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 21, 2021:


        MINUTE entry before the Honorable Martha M. Pacold: The court has reviewed
the parties' status report [52], which indicates that settlement discussions remain ongoing.
Accordingly, the stay issued on 5/19/2021 shall remain in place for the time being. The
parties are directed to file another joint status report by 9/17/2021 updating the court on
the progress of settlement discussions and including any request for modification or
extension of these stays.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
